*91ORDER
PER CURIAM.
Jeffrey Gray (Defendant) appeals from the trial court’s judgment and sentence entered after a jury verdict convicting Defendant of involuntary manslaughter in violation of Section 565.024 RSMo 1994 on Count I of the indictment and endangering the welfare of a child in the first degree in violation of Section 568.045 RSMo 1994 on Counts II through VI of the indictment. The trial court sentenced Defendant to a seven-year term of imprisonment for involuntary manslaughter plus five consecutive five-year terms of imprisonment for endangering the welfare of a child in the first degree, for a total sentence of thirty-two years.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).